Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/27/2022 has been entered.

3.	Claims 1-6, 9, 12, 20, 24-25, 30, 33-34, 37, 41-44, 48-51 and 55-57 are pending in the application. Claims 56-57 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/13/2022.

4.	Claims 1-6, 9, 12, 20, 24-25, 30, 33-34, 37, 41-44, 48-51 and 55 have been examined.

Grounds of Objection and Rejection Withdrawn
5.	Unless specifically reiterated below, Applicant’s amendment and/or arguments have obviated or rendered moot the grounds of objection and rejection set forth in the previous Office action mailed 07/07/2022.

New Grounds of Rejection
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.	Claims 1, 5-6, 9, 12, 20, 24-25 and 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Sabbatino et al. (US20160045598, published on February 18, 2016) (of record) in view of Tas et al. (US 20170326118, published on November 16, 2017, IDS).
Claims 1, 5-6, 9, 12, 20, 24-25 and 33-34 are herein drawn to a method for treating a subject having a cancerous tumor, the method comprising transient administration of TAK-441 as a hedgehog inhibitor (HHI) to the subject in combination with one or more additional cancer therapies.
	Sabbatino et al. teach a method of treating cancer comprising administering a therapeutically effective amount of TAK-441 in combination with BRAF inhibitor or an antibody that binds to a tumor-specific antigen; see entire document, e.g. claims 1-12, [0006], [0008-0011]. 
	For claims 9, and 24-25, Sabbatino et al. teach cancer includes pancreatic cancer, or pancreatic ductal adenocarcinoma; see [0006], [0009], claim 3.
	For claims 12 and 20, a wherein clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited, MPEP 2111.04.  
	For claims 33-34, Sabbatino et al. teach drugs were administered by oral; see [0099].
	Sabbatino et al. do not teach transient administration of a hedgehog inhibitor (HHI).
	However, this deficiency is remedied by Tas et al.
	Tas et al. teach transient administration of cyclopamine (a hedgehog inhibitor), wherein the transient exposure to cyclopamine can suffice for the tumor cell differentiation and apoptosis, but the apoptosis and/or differentiation of the normal tissue cells would be not happened to such an extend to lead to intolerable adverse effects; see entire document, e.g. [0090].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the references so as to treat pancreatic cancer, comprising transient administering to the individual an effective amount of TAK-441. One would have been motivated to do so because Sabbatino et al. teach a method of treating pancreatic cancer comprising administering a therapeutically effective amount of TAK-441 (a hedgehog inhibitor) in combination with BRAF inhibitor or an antibody that binds to a tumor-specific antigen; Tas et al. teach transient administration of cyclopamine (a hedgehog inhibitor). Thus, one of ordinary skill in the art would have a reasonable expectation of success that by combining the teachings of the references so as to treat pancreatic cancer, comprising transient administering to the individual an effective amount of hedgehog inhibitor TAK-441, because transient exposure to a hedgehog inhibitor can suffice for the tumor cell differentiation and apoptosis, but the apoptosis and/or differentiation of the normal tissue cells would be not happened to such an extend to lead to intolerable adverse effects as taught by Tas et al.

9.	Claims 1, 2-4, 30, 37 and 41-43 are rejected under 35 U.S.C. 103 as being unpatentable over Sabbatino et al. (US20160045598, published on February 18, 2016) (of record) in view of Tas et al. (US 20170326118, published on November 16, 2017, IDS) as applied to claims 1, 5-6, 9, 12, 20, 24-25 and 33-34 above, and further in view of Tao et al. (US 20140072630, published on March 13, 2014, IDS).
	Claims 2-4, 30, 37 and 41-43 are herein drawn to the method of claim 1, wherein at least one of the additional cancer therapies is gemcitabine or nab-paclitaxel.
	The teachings of Sabbatino et al. in view of Tas et al. have been set forth in the above rejection of claims 1, 5-6, 9, 12, 20, 24-25 and 33-34 under 35 U.S.C. 103.
	Sabbatino et al. in view of Tas et al. do not teach gemcitabine or nab-paclitaxel, and pancreatic cancer.
	However, these deficiencies are remedied by Tao et al.
	Tao et al. teach a method of treating pancreatic cancer, comprising administering to the individual a) an effective amount of a composition comprising Abraxane® (also known as nab-paclitaxel, nanoparticles of taxane) and/or gemcitabine, b) an effective 
amount of a hedgehog inhibitor; see entire document, e.g. title, abstract, [0009-0016], [0028]. Tao et al. teach the hedgehog inhibitor and the nanoparticles of taxane are administered by oral or intravenous administration; see [0093]. Tao et al. teach the dosages of gemcitabine, nanoparticles of taxane and hedgehog inhibitor; see [0094], [0098-0100].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the references so as to treat pancreatic cancer, comprising transient administering to the individual an effective amount of a composition comprising TAK-441 and nab-paclitaxel and/or gemcitabine. One would have been motivated to do so because Sabbatino et al. in view of Tas et al. teach a method of treating pancreatic cancer comprising transient administering a therapeutically effective amount of TAK-441 in combination with BRAF inhibitor or an antibody that binds to a tumor-specific antigen; Tao et al. teach a method of treating pancreatic cancer, comprising administering to the individual a) an effective amount of a composition comprising nab-paclitaxel and/or gemcitabine, b) an effective amount of a hedgehog inhibitor. Thus, one of ordinary skill in the art would have a reasonable expectation of success that by combining the teachings of the references so as to treat pancreatic cancer, comprising transient administering to the individual an effective amount of a composition comprising TAK-441 and nab-paclitaxel and/or gemcitabine, because some teachings, suggestion, or motivation in the prior arts that would lead to one of ordinary skill to modify the prior art references or to combine prior art reference teachings to arrive at the claimed invention.
Given the examination guidelines for determining obviousness under 35 U.S.C. 103 in view of the Supreme Court decision in KSR International Co. V. Teleflex Inc.  82 USPQ2d 1385 (2007) and the Examination Guidelines set forth in the Federal Register (Vol. 72, No. 195, October 10, 2007) and incorporated recently into the MPEP (Revision 9, March 2014), the following rationales to support rejection under 35 U.S.C. 103(a) are noted:
A) Combining prior art elements according known methods to yield predictable results.
B) Simple substitution of one known element for another to obtain predictable results.
C) Use of known technique to improve similar devices (methods, or products) in the same way.
D) Applying known technique to a known device (method, or product) ready for improvement to yield predictable results.
E) “Obvious to try” --- choosing form a finite number of identified, predictable solutions, with a reasonable expectation of success.
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art.
G)  Some teachings, suggestion, or motivation in the prior art that would lead to one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
In this case, some teachings, suggestion, or motivation in the prior arts that would lead to one of ordinary skill to modify the prior art references or to combine prior art reference teachings to arrive at the claimed invention.
Obviousness is not the result of a rigid formula disassociated from the consideration of the facts of a case.  Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  See KSR International Co. V. Teleflex Inc.  82 USPQ2d 1385 (2007).  From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  
With regard to dose, schedules, and routes of administration (e.g., schedules, routes, dosage, dosing cycle directed in claims 2-4, 37 and 41-43), it would have been prima facie obvious to one ordinarily skilled in the art at the time the invention was made to have determined the most appropriate doses, schedules, and routes of administration, so as to practice the disclosed process of treating the condition as effectively as possible, because dose, route of administration, application scheme, repetition and duration of treatment will in general depend on the nature of the disease (type, grade, and stage of the tumor etc.) and the patient (constitution, age, gender etc.), and will be determined by the medical expert responsible for the treatment. One ordinarily skilled in the art at the time the invention was made to do so to optimize the effectiveness of the treatment.  Applicant is reminded that it is a common objective in the art to establish a dose, schedule, and route of delivery that is both safe and effective, so as achieve optimal therapeutic effect and maximal benefit.  See In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980) (“[D]iscovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.” (citations omitted)).  See In re Peterson, 65 USPQ2d 1379 1382 (CA FC 2003): “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”

10.	Claims 1, 44, 48-51 and 55 are rejected under 35 U.S.C. 103 as being unpatentable over Sabbatino et al. (US20160045598, published on February 18, 2016) (of record) in view of Tas et al. (US 20170326118, published on November 16, 2017, IDS) and Tao et al. (US 20140072630, published on March 13, 2014, IDS) as applied to claims 1, 2-4, 30, 37 and 41-43 above, and further in view of Royal et al. (J Immunother 2010; 33: 828–833) (of record).
	Claims 44, 48-51 and 55 are herein drawn to the method of claim 1, wherein the one or more doses of an additional cancer therapy are followed by one or more doses of a checkpoint Inhibitor, wherein the checkpoint Inhibitor is Ipilimumab.
The teachings Sabbatino et al. in view of Tas et al. and Tao et al. have been set forth in the above rejection of claims 1, 2-4, 30, 37 and 41-43 under 35 U.S.C. 103.
Sabbatino et al. in view of Tas et al. and Tao et al. do not teach checkpoint Inhibitor Ipilimumab.
However, this deficiency is remedied by Royal et al.
Royal et al. teach a method of treating pancreatic cancer using Ipilimumab, Ipilimumab can mediate an immunologic tumor regression in other histologies; see entire document, e.g. title, abstract. Royal et al. teach Ipilimumab was administered intravenously (3.0 mg/kg every 3 wk); see abstract.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the references so as to treat pancreatic cancer, comprising transient administering to the individual an effective amount of a composition comprising TAK-441 and nab-paclitaxel and/or gemcitabine, and an effective amount of checkpoint Inhibitor Ipilimumab. One would have been motivated to do so because Sabbatino et al. in view of Tas et al. and Tao et al. teach a method of treating pancreatic cancer, comprising transient administering to the individual an effective amount of a composition comprising TAK-441 and nab-paclitaxel and/or gemcitabine; Royal et al. teach a method of treating pancreatic cancer using Ipilimumab, Ipilimumab can mediate an immunologic tumor regression in other histologies. Thus, one of ordinary skill in the art would have a reasonable expectation of success that by combining the teachings of the references so as to treat pancreatic cancer, comprising transient administering to the individual, a combination of TAK-441, nab-paclitaxel and checkpoint Inhibitor Ipilimumab, because it is prima facie obvious to combine two therapeutic agents, each of which is taught by the prior art to be useful for the same purpose, in order to form a combination that is to be used for the very same purpose. The idea of combining the first and second therapeutic agents to form a third flows logically from having the first and second been individually taught in the prior art.  See In re Kerkhoven, 205 USPQ 1069 (CCPA 1980); see M.P.E.P. § 2144.06. In this case, TAK-441, nab-paclitaxel and checkpoint Inhibitor Ipilimumab are taught by the prior arts for treating pancreatic cancer. Additionally, Ipilimumab can mediate an immunologic tumor regression in other histologies as taught by Royal et al.

Conclusion
11.	No claim is allowed.

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAN XIAO whose telephone number is (571)270-3578. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YAN XIAO/Primary Examiner, Art Unit 1642